                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Chief Judge Marcia S. Krieger

Civil Action No. 17-cv-02006-MSK-SKC

RE/MAX, LLC,

       Plaintiff,

v.

ARGUS & KRONOS, LLC, and
LARRY DECOURSEY, JR.,

       Defendants.

______________________________________________________________________________

   OPINION AND ORDER GRANTING DEFAULT AND SUMMARY JUDGMENTS
______________________________________________________________________________

       THIS MATTER comes before the Court pursuant to the Magistrate Judge’s

Recommendation (# 44) that the Plaintiff’s (“Re/Max”) Motion for Default Judgment (# 40)

against Defendant Argus & Kronos, LLC (“A&K”) be granted, to which no objections have been

filed; and Re/Max’s Motion for Summary Judgment (# 43) on its claims against Defendant Larry

DeCoursey, Jr., to which no response was filed.

       The pertinent facts can be easily summarized. In 2015, A&K entered into a franchise

agreement with Re/Max, by which A&K could use Re/Max’s trademarks and otherwise brand

itself as a Re/Max affiliate for purposes of selling real estate in exchange for making certain

periodic payments to Re/Max. Mr. DeCoursey, a principal of A&K, guaranteed A&K’s

performance under the franchise agreement. A&K failed to make certain payments under the

agreement and in January 2017, Re/Max exercised its option to terminate the franchise. By

operation of termination clauses in the franchise agreement, A&K was then required to “de-



                                                  1
brand” itself, ceasing use of Re/Max’s trademarks on its signage and other materials. However,

A&K did not do so and continues to use Re/Max’s trademarks. A&K and Mr. DeCoursey also

have outstanding payment obligations to Re/Max under the terms of the agreement and

guarantee.

       Re/Max commenced this action, asserting claims (# 1) sounding in trademark

infringement and copyright infringement under federal law, and breach of contract under

Colorado common law. A&K and Mr. DeCoursey briefly appeared in this action through

counsel, but counsel subsequently withdrew. Because A&K, as a legal entity, cannot appear pro

se, the Court granted (# 31, 36) A&K a period of time to retain new counsel and advised Mr.

DeCoursey of his obligations as a pro se litigant. A&K did not retain counsel as directed and

Re/Max moved (# 40) for entry of a default judgment against it. The Court referred that motion

to the Magistrate Judge, and on January 29, 2019, the Magistrate Judge recommended (# 44) that

the motion be granted. No party has filed objections to that Recommendation. Separately,

Re/Max moved for summary judgment (# 43) on its claims against Mr. DeCoursey. The time for

responding to that motion has run and Mr. DeCoursey has not filed a response.

       A. Default judgment

       Pursuant to Fed. R. Civ. P. 72(b)(2), the parties had 14 days from service of the

Recommendation to file objections. In the absence of objections from either party, the Court

reviews the Recommendation under whatever standard of review it deems appropriate. Summers

v. State of Utah, 927 F.2d 1165, 1167 (10th Cir. 1991). The Court has reviewed the

Recommendation for clear error and finds none. To the contrary, the Magistrate Judge’s analysis

was comprehensive and well-reasoned. Accordingly, the Court adopts the Recommendation in

its entirety and will enter judgment by default against A&K on the terms set forth therein.



                                                2
       B. Summary judgment

       The Court will not belabor its summary judgment analysis with an extensive recitation of

the well-known standard of review nor the elements of any particular claim. The Court is not

entirely sanguine that Re/Max has clearly delineated between those actions by taken by A&K

(perhaps through Mr. DeCoursey) that infringe on Re/Max’s trademarks and copyrights, and

those actions taken by Mr. DeCoursey as an individual. Nevertheless, Re/Max propounded

Requests for Admission to Mr. DeCoursey personally that asked him to admit that “you” – Mr.

DeCoursey – “continued to use the Re/Max marks and copyrighted works” to the present day,

and Mr. DeCoursey did not timely respond, thereby admitting those facts. Accordingly, the

Court will assume that Mr. DeCoursey personally made use of Re/Max’s trademarks and

copyrighted materials to the same extent and degree as did A&K. With that fact established, the

analysis of the statutory claims against Mr. DeCoursey is identical to that applicable to A&K as

set forth in the Recommendation, and the Court deems that analysis incorporated herein. Thus,

Re/Max is entitled to summary judgment on its trademark and copyright infringement claims

against Mr. DeCoursey.

       Similarly, Mr. DeCoursey was not a party to the franchise agreement that the Magistrate

Judge analyzed when granting a default judgment to Re/Max on its breach of contract claims

against A&K. However, Re/Max has tendered a copy of a Guaranty and Assumption of

Obligations, signed by Mr. DeCoursey personally, that “guarantees . . . the full and punctual

payment and performance of each and every undertaking, agreement and covenant set forth in

the [franchise] agreement” and “agrees to be . . . personally liable for the breach of each and

every provision” in that franchise agreement. Thus, to the extent that A&K breached the

franchise agreement – and in granting the default judgment, this Court finds that it has – Mr.



                                                 3
DeCoursey is personally liable for that breach to the same extent as A&K. Accordingly, Re/Max

is entitled to summary judgment on its breach of contract claim against Mr. DeCoursey on the

same terms as set forth in the Recommendation.

        Accordingly, the Court ADOPTS the Recommendation (# 44), GRANTS Re/Max’s

Motion for Default Judgment (# 40) against A&K, and GRANTS Re/Max’s Motion for

Summary Judgment (# 43) against Mr. DeCoursey. Judgment consistent with this Order shall

enter contemporaneously. Upon the entry of that Judgment, the Clerk of the Court shall close

this case.

        Dated this 27th day of February, 2019.
                                                     BY THE COURT:




                                                     Marcia S. Krieger
                                                     Chief United States District Judge




                                                 4
